Citation Nr: 0117423	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-103 29	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 26, 
1993 for the grant of service connection for post traumatic 
stress disorder (PTSD). 

The issue of whether a March 24, 1988 decision of the Board 
of Veterans' Appeals (Board) which denyied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error is the subject of a separate 
Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Phoenix Arizona, 
Regional Office (RO) which granted service connection for 
post traumatic stress disorder and assigned a 100 percent 
rating effective from November 26, 1993.  The veteran 
expressed disagreement with the effective date of the award.  

In  February 2001, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder. 


FINDINGS OF FACT

1.  The veteran served on active duty from December 1968 to 
July 1970 and from January 1976 to March 1977.    

2.  In November 1976, the veteran filed a claim for manic 
depressive illness.  This claim was not adjudicated.  

3.  In July 1985, the veteran filed a claim for service 
connection for a psychiatric disorder. 

4.  In an October 1985, the RO denied entitlement to service 
connection for a nervous condition.  The veteran was notified 
of this decision and filed a timely appeal.  

5.  In March 1988, the Board denied entitlement to service 
connection for an acquired psychiatric disorder to include 
post traumatic stress disorder.  He was notified of this 
decision in March 1988.  

6.  On November 26, 1993, the RO received a statement from 
the veteran; the RO construed this statement as an 
application to reopen the claim for service connection for 
post traumatic stress disorder.  

7.  In September 1996, service connection was granted for 
post traumatic stress disorder effective November 26, 1993.  

8.  The RO was not in receipt or possession of any evidence 
between March 24, 1988 and November 25, 1993, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on post traumatic stress 
disorder.  


CONCLUSION OF LAW

An effective date earlier than November 26, 1993 for the 
award of service connection for post traumatic stress 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.155, 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1968 to July 
1970 and from January 1976 to March 1977.  

In November 1976, the veteran filed a claim for service 
connection for manic-depressive illness, circular.  This 
claim was not adjudicated.  

In July 1985, the veteran filed a claim for service 
connection for manic depressive illness, circular type.  

In an October 1985 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  The veteran 
was notified of this decision in October 1985 and he filed a 
timely appeal.  

In a March 1988 Board decision, the Board denied entitlement 
to service connection for an acquired psychiatric disorder to 
include post traumatic stress disorder.  The veteran was 
notified of this determination in March 1988.

On November 26, 1993, the RO received a statement from the 
veteran in which he stated that he had post traumatic stress 
disorder.  The RO interpreted this statement as a claim to 
reopen the claim for service connection for a psychiatric 
disorder to include post traumatic stress disorder.  

In a September 1996 rating decision, the RO granted service 
connection for post traumatic stress disorder and a 100 
percent evaluation was assigned effective November 26, 1993.  

Pertinent Law and Regulations

Earlier Effective Dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (2000). 

38 C.F.R. § 3.155 (2000), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Finality/New and Material Evidence

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 


Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A) (the VCAA).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board observes in 
passing that the benefit of the doubt rule articulated above 
has not been substantially altered by the Veterans Claims 
Assistance Act of 2000.

Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  The veteran was notified of the pertinent law 
and regulations in the May 1998 statement of the case.  The 
veteran has been given ample notice of the kind of evidence 
which should be submitted in support of this claim and have 
been accorded the opportunity to present evidence and 
argument in support of the claim, and indeed he has done so.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The veteran maintains that an effective date prior to 
November 26, 1993 should be assigned for the grant of service 
connection for post traumatic stress disorder.  He asserts 
that service connection for this disability should be 
assigned effective from 1985, when the claim for a 
psychiatric disorder was originally filed.  He asserts that 
the March 1988 Board decision was incorrect and service 
connection should have been granted at that time.  

In this case, the veteran filed his original claim of 
entitlement to service connection for manic depressive 
illness in November 1976.  However, that claim was not 
adjudicated.  The veteran filed a second claim for service 
connection for a nervous condition in July 1985.  The claim 
was initially denied in an October 1985 rating action.  That 
determination was appealed.  Subsequently, the Board denied 
the claim in March 1988.  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  When a 
claim is disallowed by the Board, the claim must be reopened 
and new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.   

From March 1988 until November 25, 1993, the veteran did not 
file a claim to reopen or any other claim for VA benefits. On 
November 26, 1993, the RO received a statement from the 
veteran in which he indicated that he had post traumatic 
stress disorder.  The RO interpreted this statement as a 
claim to reopen the claim for service connection for a 
psychiatric disorder to include post traumatic stress 
disorder.  See 38 C.F.R. § 3.155.  In September 1996, the RO 
granted service connection for post traumatic stress disorder 
effective November 26, 1993, the date of receipt of the claim 
to reopen.    

The Board notes that the effective date to be assigned where 
there has been a final disallowance followed by a reopened 
claim with new and material evidence will be the date of the 
new claim or the date entitlement arose, whichever is later.  
See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 
3.400(q).    

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection may be 
granted only from the date of a successful application to 
reopen the claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  Therefore, 
under the applicable statute and regulation, the effective 
date cannot be the date of veteran's original claim in 1976 
or his second claim in 1985, as is contended here.  Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).  Any contention that 
an effective date should be retroactive to the date of an 
original final claim is groundless in law. 

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to November 26, 1993.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992). 

A review of the filed reflects that there was no informal 
claim meeting the requirements of 38 C.F.R. § 3.155 was filed 
following the Board's March 1988 final decision and prior to 
the veteran's November 26, 1993 successful application to 
reopen the claim.  In fact, the Board notes that there was no 
evidence received or submitted for the record during that 
period.  

Lastly, the Board notes that in a separate decision, the 
Board found that the March 24, 1988 Board decision did not 
contain clear and unmistakable error.  Thus, an earlier 
effective for the award of service connection for post 
traumatic stress disorder can not be awarded on that basis.  
See 38 C.F.R. § 20.1406 (2000).  

Accordingly, under the applicable regulations, November 26, 
1993, the date of receipt of successful application to reopen 
the claim to reopen, is the properly assigned effective date 
and an effective date prior to that date is denied. 


ORDER

Entitlement to an effective date earlier than November 26, 
1993, for the award of service connection for post traumatic 
stress disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

